DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a system, which is within the four statutory categories (i.e. machine).  Claims 11-20 are drawn to a method, which is within the four statutory categories (i.e. process).   
Step 2A:
Claims 1 and 11 have been amended now to recite “monitoring a tracker associated with identification data for a user within a 4medical facility and placed with the user…; collecting the readings from the tracker in the database; monitoring a patient device associated with the user to collect information 12regarding the user; identifying as a trigger an event associated with the user comprising a request for assistance by the user based on the collected information, identifying one or more questions regarding the event by selecting each 8question based on a relevance of that question to the user and the request for 9assistance and determining a time for sending at least one of the identified questions based on a type of the event…; sending at least one of the questions to the user at the 24determined time as a prompt for information based on the trigger; 25receiving feedback from the user in reply to the prompt, wherein the 26treatment of the user is intervened via one of the medical professionals based on 27the received feedback; 28receiving notes from the medical professional that intervened in the 29treatment of the user”. 
These limitations correspond to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. This is a method of managing interactions between people. The mere nominal recitation of “a generic server, a tracker and reader systems” does not take the claim out of the methods of organizing human interactions grouping). Thus, the claims recite an abstract idea.
Dependent claims also recite mental processes, such as, claim 3 and 13 recite “providing one or more recommendations to at least one of the user and a third party based on the feedback; claims 4 and 14 recite: “tracking the feedback received from each user; and notifying a third party of the feedback”, claims 5 and 15 recite “determining the event as an interaction between the user and an individual based on one or more of location data and proximity data”, claims 6 and 16 recite at least one of “assigning a color to each bar based on a status of the feedback provided by the patient; and upon selection of one of the bars by an authorized user, providing information comprising at least one of the question represented by that bar, feedback provided in response to the question, and whether the feedback has been claims 7 and 17 recite “determining a level of satisfaction for each user; and determining an average level of satisfaction based on the satisfaction level for one or more of the users over a predetermined amount of time”, claims 8 and 18 recite “determining at least one of an increase in satisfaction, satisfaction status quo, and an decrease in satisfaction”, claims 9 and 19 recite “utilizing the feedback from the user and other users to compare performances of two or more medical practitioners, departments, hospitals, and health systems”, claims 10 and 20 recite “collecting the feedback from the user and other users over time for one or more of a medical provider, department, hospital, and health care system; and  mapping the collected feedback to identify performance trends”.
Accordingly, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a tracker associated with identification data for a user…”, “reader systems”, “a database”, “a server”, “a recommender”, “a notification module”, an event determination module”, “an assignment module”, “a satisfaction determination module”, “a comparison module”, “a trend identification module”, “a mapper”, which are hardware and software elements. For instance “a tracker associated with identification data for a user within a medical 4facility and placed with the user via an adhesive, a lanyard, a wrist or leg band, or 5a clip; 6three or more reader systems that each receive readings from the tracker in 7the medial facility, wherein each reader system is positioned within the medical 8facility;” are well understood, routine and conventional activities used in the hospital systems in order to provide safety and protection to the patients. The database and server are generic devices as performing generic computer functions, of receiving and storing data. 
Therefore, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely 
	Claims also recite other additional elements, such as “displaying the tracked question status as a set of bars for each user” (claims 6 and 16), and “the 15treatment of the user is intervened via one of the medical professionals based on 16the received feedback…the notes are stored with the prompt and the feedback from the user” (claims 1 and 11). These elements correspond to insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In particular, claim 11 has been amended now to recite “identifying as a trigger an event associated with the user comprising a 14request for assistance by the user based on the collected information via a server, 15wherein the server a server comprises memory, a central processing unit, an input 16port to receive the data from the patient device, and an output port,…”. The term “the server a server” makes the claim indefinite. Also claim recites “wherein the 17central processing unit is configured;…”, and it should be “wherein the 17central processing unit is configured to;”.
Claim 16 has been amended now to recite “assigning a color to each bar based on a status of the feedback provided by the patient user;”. It’s not clear if the term “patient” meant to be removed.
Claims 12-20 inherit the deficiencies of claim 11 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pattekar et al. (hereinafter Pattekar) (US Patent Application Publication No. 2015/0310508 A1).
Claim 1 has been amended now to recite a computer-implemented system for automatic patient querying, comprising:
a tracker associated with identification data for a user within a medical 4facility and placed with the user via an adhesive, a lanyard, a wrist or leg band, or 5a clip (Pattekar discloses “A patient can provide feedback on his/her own initiative or in response to prompts provided via, for example, a watch,…” in par. 6, “A patient admitted to a hospital can be associated with a device, such as a watch 11, cellular telephone 13, tablet 12, laptop 14, desktop computer 15, television (not shown), or other device that can receive feedback from a patient.” in par. 17 and “The watch 60 can include a strap 65 and a watch face 61 on which a prompt can be displayed. In one embodiment, a strap of the wristband can include identification information of the patient.” in par. 35;
6three or more reader systems that each receive readings from the tracker in 7the medial facility, wherein each reader system is positioned within the medical 8facility (Pattekar discloses “A location of the patient is identified (step 51) by tracking the RFID tag associated with the patient using RFID readers positioned strategically throughout the hospital. The locations of other individuals in the hospital are also determined (step 52) by tracking the RFID tags associated with those individuals.” in par. 27);
a database to store the readings from the reader system (Pattekar; par. 6-7, 27);
a patient device associated with the user to collect data regarding the user (Pattekar teaches “Obtaining feedback during a patient's stay requires a device for collecting the patient feedback. FIG. 1 is a block diagram showing a computer-implemented system 10 for real-time feedback collection and analysis, in accordance with one embodiment. A patient admitted to a hospital can be associated with a device, such as a watch 11, cellular telephone 13, tablet 12, laptop 14, desktop computer 15, television (not shown), or other device that can receive feedback from a patient.” in par. 17);
a server comprising memory, a central 14processing unit, an input port to receive the data from the patient device, and an 15output port (Pattekar; par. 17), wherein the central processing unit is configured to:
identify as a trigger an event associated with the user based on the collected information in real time (Pattekar discloses “A location 44 of the patient can be monitored and used to trigger a prompt, thereby allowing the hospital to receive unique feedback that may not be received using conventional surveys provided after the patient's release.” in  par. 30);
identify one or more questions regarding the event by selecting each question based on a relevance of that question to the user and 10the request for assistance (Pattekar discloses “The patient can be monitored to determine (step 31) an event that may result in useful feedback. The event can include an encounter with a hospital employee, a defined time, a location of the patient, or a procedure performed upon the patient. Upon detection of the event, a prompt for soliciting feedback can be transmitted (step 32) to the patient's device. The prompt can include one or more questions asking the patient to rate his/her experience and provide his/her satisfaction level regarding the event.” in par. 20);
determine a time for sending at least one of the identified questions based on a type of the event (Pattekar discloses “A defined time 43 event can include scheduling the prompts, such as on a periodic or regular basis…” in par. 29);
automatically send the questions to the user at the determined time as a prompt for information based on the trigger (Pattekar; abstract, par. 6);
by at least one the medical professional based on the received feedback (Pattekar; abstract, par. 6, 29);
receive notes from the medical professional that intervened in the treatment of the user (Pattekar; abstract, par. 7, 21); and
store the prompt and the feedback from the user (Pattekar discloses “The prompt 22 can be stored in a database 17 interconnected to the server 16. Feedback 23 received from the user is then transmitted to the server 16, processed by the analyzer 21, and stored in the database 17.” In par. 17).
Pattekar teaches “The prompt 22 can be stored in a database 17 interconnected to the server 16. Feedback 23 received from the user is then transmitted to the server 16, processed by the analyzer 21, and stored in the database 17.” in par. 17. Pattekar does not expressly teach the specific data recited in claim 1 (store notes from the medical professional that intervened in the treatment of the user with the prompt and the feedback from the user); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 2, Pattekar discloses a system according to Claim 1, wherein the event comprises one of an interaction of the user with at least one of an individual, a piece of equipment, a location and food, device activity, and a request for assistance (Pattekar; par. 30).

As per claim 3, Pattekar discloses a system according to Claim 1, further comprising: a recommender to provide one or more recommendations to at least one of the user and a third party based on the feedback (Pattekar; abstract).

As per claim 4, Pattekar discloses a system according to Claim 1, further comprising: a tracker to track the feedback received from each user; and a notification module to notify a third party of the feedback (Pattekar; par. 17).

As per claim 5, Pattekar discloses a system according to Claim 1, further comprising: an event determination module to determine the event as an interaction between the user and an individual based on one or more of location data and proximity data, wherein the location data is obtained via one of RFID, ultrasound and infrared light and the proximity data is obtained via wireless beacons (Pattekar; par. 6, 27).

As per claim 7, Pattekar discloses a system according to Claim 1, further comprising: a satisfaction determination module to determine a level of satisfaction for the user and an average level of satisfaction based on the satisfaction level for the user and other users over a predetermined amount of time (Pattekar; par. 6).

As per claim 8, Pattekar discloses a system according to Claim 7, wherein the satisfaction determination module determines at least one of an increase in satisfaction, satisfaction status quo, and an decrease in satisfaction (Pattekar; par. 6).

As per claim 9, Pattekar discloses a system according to Claim 1, further comprising: a comparison module to utilize the feedback from the user and other users by determining performances of at least two medical practitioners, departments, hospitals, and health systems based on the feedback and comparing the performances of the medical practitioners, departments, hospitals, or health systems (Pattekar; par. 16).

As per claim 10, Pattekar discloses a system according to Claim 1, further comprising: 
a trend identification module to collect the feedback from the user and other users over time for one or more of a medical provider, department, hospital, and health care system (Pattekar; par. 23); and
a mapper to map the collected feedback to identify performance trends (Pattekar; par. 23).

Claim 11 has been amended now to recite a computer-implemented method for automatic patient querying, comprising: 
monitoring a tracker associated with identification data for a user within a 4medical facility and placed with the user via an adhesive, a lanyard, a wrist or leg 5band, or a clip (Pattekar; par. 6, 17, 35); 
6three or more reader systems that receive readings from the tracker in the 7medial facility, wherein each reader system is positioned within the medical 8facility (Pattekar; par. 27);
collecting the readings from the tracker in the database (Pattekar; par. 6-7, 27); 
monitoring a patient device associated with the user to collect information 12regarding the user;  (Pattekar; par. 17);
identifying as a trigger an event associated with the user comprising a 6request for assistance by the user based on the collected information via a server, 15wherein the server a server comprises memory, a central processing unit, an input 16port to receive the data from the patient device, and an output port (Pattekar; par. 17, 30), wherein the 17central processing unit is configured;
identifying by the server one or more questions regarding the event by selecting each 8question based on a relevance of that question to the user and the request for 9assistance (Pattekar; par. 20);
determining a time for sending at least one of the identified questions based on a type of the event via the server (Pattekar; par. 29);
sending by the server at least one of the questions to the user at the determined time as a prompt for information based on the trigger (Pattekar; abstract, par. 6); 
receiving feedback from the user in reply to the prompt , wherein the 13treatment of the user is intervened via one of the medical professionals based on 14the received feedback (Pattekar; abstract, par. 6, 29); 
receiving notes from the medical professionals that intervened in the treatment of the user (Pattekar; abstract, par. 7, 21), and
storing the prompt and the feedback from the user in the database (Pattekar discloses “The prompt 22 can be stored in a database 17 interconnected to the server 16. Feedback 23 received from the user is then transmitted to the server 16, processed by the analyzer 21, and stored in the database 17.” In par. 17).

Pattekar teaches “The prompt 22 can be stored in a database 17 interconnected to the server 16. Feedback 23 received from the user is then transmitted to the server 16, processed storing the received notes with the prompt and the feedback from the user in the database); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 12, Pattekar discloses a method according to Claim 11, wherein the event comprises one of an interaction of the user with at least one of an individual, a piece of equipment, a location and food, device activity, and a request for assistance (Pattekar; par. 30).

As per claim 13, Pattekar discloses a method according to Claim 11, further comprising: providing one or more recommendations to at least one of the user and a third party based on the feedback (Pattekar; abstract).

As per claim 14, Pattekar discloses a method according to Claim 11, further comprising: tracking the feedback received from each user; and notifying a third party of the feedback (Pattekar; par. 17).

As per claim 15, Pattekar discloses a method according to Claim 11, further comprising: determining the event as an interaction between the user and an individual based on one or more of (Pattekar; par. 6, 27).

As per claim 17, Pattekar discloses a method according to Claim 11, further comprising:
determining a level of satisfaction for each user (Pattekar; par. 6); and
determining an average level of satisfaction based on the satisfaction level for one or more of the users over a predetermined amount of time (Pattekar; par. 6).

As per claim 18, Pattekar discloses a method according to Claim 17, further comprising: determining at least one of an increase in satisfaction, satisfaction status quo, and an decrease in satisfaction (Pattekar; par. 6).

As per claim 19, Pattekar discloses a method according to Claim 11, further comprising: utilizing the feedback from the user and other users to compare performances of two or more medical practitioners, departments, hospitals, and health systems (Pattekar; par. 16).

As per claim 20, Pattekar discloses a method according to Claim 11, further comprising: 
collecting the feedback from the user and other users over time for one or more of a medical provider, department, hospital, and health care system (Pattekar; par. 23); and
mapping the collected feedback to identify performance trends (Pattekar; par. 23).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pattekar et al. (hereinafter Pattekar) (US Patent Application Publication No. 2015/0310508 A1) in view of Wildman et al. (hereinafter Wildman) (US Patent No. 10,068,461 B2).
Claim 6 has been amended now to recite a system according to Claim 1, further comprising at least one of: 
a display to display the tracked question status as a set of bars for each user, wherein each bar represents a question provided to that user;
an assignment module to assign a color to each bar based on a status of the feedback provided by the user; and
a data module to provide information comprising at least one of the questions represented by that bar, feedback provided in response to the question, and whether the feedback has been addressed, upon selection of one of the bars by an authorized user.

Pattekar fails to expressly teach “a display to display the tracked question status as a set of bars for each user, wherein each bar represents a question provided to that user”. However, this feature is well known in the art, as evidenced by Wildman.
In particular, Wildman discloses “Some examples of dashboards or scorecards contemplated by the present disclosure are shown in FIGS. 5-13. FIG. 5 is an example of a first dashboard or scorecard 150 relating to patient experience performance indicators. In the illustrative example, the first column of dashboard 150 has an Index % for the following performance indicators: Patient Satisfaction, Pain Management, Patient Safety, Bed Exit, Bed Service, Q2 Turn, Vitals Doc, and Hand Hygiene. The second column of dashboard 150 includes a Trend graph (only the Trend graph for Patient Satisfaction is shown in FIG. 5). The right bar of the trend graph indicates the index value for the current shift and the three bars to the left of the current shift bar correspond to the index values of the preceding three shifts, respectively. The third column of dashboard 150 indicates the Index % for the previous shift.” in col. 16, lines 22-36. 
(Wildman; col. 10, line 65 to col. 11, line 12).

Claim 16 has been amended now to recite a method according to Claim 11, further comprising at least one of: 
displaying the tracked question status as a set of bars for each user, wherein each bar represents a question provided to that user;
assigning a color to each bar based on a status of the feedback provided by the patient user; and
upon selection of one of the bars by an authorized user, providing information comprising at least one of the question represented by that bar, feedback provided in response to the question, and whether the feedback has been addressed.

Pattekar fails to expressly teach “displaying the tracked question status as a set of bars for each user, wherein each bar represents a question provided to that user”. However, this feature is well known in the art, as evidenced by Wildman.
In particular, Wildman discloses “Some examples of dashboards or scorecards contemplated by the present disclosure are shown in FIGS. 5-13. FIG. 5 is an example of a first dashboard or scorecard 150 relating to patient experience performance indicators. In the illustrative example, the first column of dashboard 150 has an Index % for the following performance indicators: Patient Satisfaction, Pain Management, Patient Safety, Bed Exit, Bed Service, Q2 Turn, Vitals Doc, and Hand Hygiene. The second column of dashboard 150 includes a Trend graph (only the Trend graph for Patient Satisfaction is shown in FIG. 5). The right bar of the trend graph indicates the index value for the current shift and the three col. 16, lines 22-36. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Wildman with the motivation of being able to see comparison and thresholds (Wildman; col. 10, line 65 to col. 11, line 12).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
The 35 USC 101 rejection:
Applicant argues that claims 1 and 11 have been amended now to recite “a tracker, readers, a database, patient device, and server comprising memory, a central processing unit, an input port to receive the data from the patient device and an output port”, and therefore they are statutory since they provide a practical application. In response, Examiner respectfully submits that an updated rejection has been provided above and these elements are additional elements that are generic computer components that do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The current specification recites “Each individual within a hospital can be associated with a tracker, such as an RFID tag or another tag emitting radio frequency (RF), sound, such as ultrasound, or light, such as infrared signals. The tag can be embedded in a patient identification bracelet or smartwatch, as well as an employee identification card used to clock in and out of the hospital and access restricted areas. A location of the patient is identified (block 51) by tracking the tag associated with the patient using tag readers positioned 

The 35 USC 102(a)(1) rejection:
Applicant argues that Pattekar does not teach “storing notes from a medical professional that intervened in the treatment of a user, in a database, with a prompt for the feedback and the feedback from the user”. In response, Examiner submits that the rejection has been updated based on the amendments. Pattekar teaches “The prompt 22 can be stored in a database 17 interconnected to the server 16. Feedback 23 received from the user is then transmitted to the server 16, processed by the analyzer 21, and stored in the database 17.” in par. 17. Pattekar does not expressly teach “storing the received notes with the prompt and the feedback from the user in the database”; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The stored notes are only data and does not change the functioning of the computer nor has any effect on the decision making process. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Methods and systems for monitoring patient support exiting and initiating response” US 20070132597 A1, and “Hospital monitoring and control system and method” US 6876303 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626